Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 15



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  DOUG LONGHINI,

              Plaintiff,
  v.

  BREIT VISTA CENTER OWNER LLC;
  WING PARTNERS 6408, LLC;
  PENACABARGA ENTERPRISES, INC.;
  and GUMI INC.,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues BREIT VISTA CENTER OWNER

  LLC; WING PARTNERS 6408, LLC; PENACABARGA ENTERPRISES, INC.; and GUMI INC.

  (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 15



  in Miami-Dade County, Florida, and is otherwise sui juris.

          5.     At all times material, Defendant, BREIT VISTA CENTER OWNER LLC, owned

  and operated a place of public accommodation at 6400 NW 186th Street and 18421 NW 67th

  Avenue, Hialeah, Florida 33015 (hereinafter the “Commercial Property”) and conducted a

  substantial amount of business in that place of public accommodation in Miami-Dade, Florida.

          6.     At all times material, Defendant, BREIT VISTA CENTER OWNER LLC, was

  and is a Foreign Limited Liability Company, organized under the laws of the State of Delaware,

  with its principal place of businesses in San Diego, California.

          7.     At all times material, Defendant, WING PARTNERS 6408, LLC, owned and

  operated a commercial restaurant within 6400 NW 186th Street and 18421 NW 67th Avenue,

  Hialeah, Florida 33015 (hereinafter the “Commercial Property”) and conducted a substantial

  amount of business in the place of public accommodation in Miami-Dade, Florida. WING

  PARTNERS 6408, LLC holds itself out to the public as “Wingstop.”

          8.     At all times material, Defendant, WING PARTNERS 6408, LLC, was and is a

  Florida Limited Liability Company, organized under the laws of the State of Florida, with its

  principal place of businesses in Miami, Florida.

          9.     At all times material, Defendant, PENACABARGA ENTERPRISES, INC., owned

  and operated a commercial grocery store within 6400 NW 186th Street and 18421 NW 67th

  Avenue, Hialeah, Florida 33015 (hereinafter the “Commercial Property”) and conducted a

  substantial amount of business in the place of public accommodation in Miami-Dade, Florida.

  PENACABARGA ENTERPRISES, INC. holds itself out to the public as “Sedano’s Supermarket

  #20.”

          10.    At all times material, Defendant, PENACABARGA ENTERPRISES, INC., was

  and is a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its

                                                     2
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 15



  principal place of businesses in Miami Lakes, Florida.

          11.     At all times material, Defendant, GUMI INC., owned and operated a commercial

  restaurant within 6400 NW 186th Street and 18421 NW 67th Avenue, Hialeah, Florida 33015

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in the

  place of public accommodation in Miami-Dade, Florida. GUMI INC. holds itself out to the public

  as “Don Q Food by the Pound.”

          12.     At all times material, Defendant, GUMI INC., was and is a Florida Profit

  Corporation, incorporated under the laws of the State of Florida, with its principal place of

  businesses in Miami, Florida.

          13.     Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  businesses within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                    FACTUAL ALLEGATIONS

          14.     Although over twenty-eight (28) years has passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with

  disabilities.

          15.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

          16.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

                                                   3
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 15



         17.     Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         18.     Defendant, BREIT VISTA CENTER OWNER LLC, owns, operates and oversees

  the Commercial Property, its general parking lot and parking spots.

         19.     The subject Commercial Property is open to the public and is located in Miami

  Gardens, Miami-Dade County, Florida.

         20.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, and returned to the Property to document the ADA

  barriers at the Commercial Property and businesses located within the Commercial Property on

  or about July 16, 2019 and January 22, 2021 encountering multiple violations of the ADA that

  directly affected his ability to use and enjoy the Commercial Property and businesses located

  therein. He often visits the Commercial Property and businesses located within the Commercial

  Property in order to avail himself of the goods and services offered there, and because it is

  approximately twenty-three (23) miles from his residence, and is near his friends’ residences as

  well as other businesses he frequents as a patron. He plans to return to the Commercial Property

  and the businesses located within the Commercial Property within two (2) months of filing this

  Complaint, specifically on March 26, 2021.

         21.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

                                                  4
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 15



  the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and

  businesses located within the Commercial Property within two (2) months from the filing of this

  Complaint. Specifically, Plaintiff intends to revisit the Property on or before March 26, 2021.

         22.     The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         23.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at Defendant’s Commercial Property, and the businesses located within the

  Commercial Property has each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and has endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, has likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.

         24.     Defendant, BREIT VISTA CENTER OWNER LLC; WING PARTNERS 6408,

  LLC; PENACABARGA ENTERPRISES, INC.; and GUMI INC., owns and operates a place of

  public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant, BREIT VISTA CENTER OWNER LLC; WING

  PARTNERS 6408, LLC; PENACABARGA ENTERPRISES, INC.; and GUMI INC., is

  responsible for complying with the obligations of the ADA. The place of public accommodation

  that Defendant, SPG PALMETTO PALMS LLC; WING PARTNERS 6408, LLC;

  PENACABARGA ENTERPRISES, INC.; and GUMI INC., owns and/or operates is located at

                                                   5
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 6 of 15



  6400 NW 186th Street and 18421 NW 67th Avenue, Hialeah, Florida 33015.

         25.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses located within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses located therein, not only to avail

  himself of the goods and services available at the Commercial Property, and businesses located

  within the Commercial Property, but to assure himself that the Commercial Property and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will has full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         26.     Defendant, BREIT VISTA CENTER OWNER LLC, as landlord and owner of the

  Commercial Property, is responsible for all ADA violations listed in Counts I through IV of this

  Complaint.

         27.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                               COUNT I – ADA VIOLATIONS
                         AS TO BREIT VISTA CENTER OWNER LLC

         28.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  27 above as though fully set forth herein.


                                                   6
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 7 of 15



           29.     Defendant, BREIT VISTA CENTER OWNER LLC, has discriminated, and

    continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

    accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

    employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

    encountered during his visit to the Commercial Property, include but are not limited to, the

    following:

       A. Parking

  i.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

       B. Entrance Access and Path of Travel

  i.   The plaintiff had difficulty traversing the path of travel, as it was not continuous and

       accessible. Violation: There are inaccessible routes from the public sidewalk and

       transportation stop. These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1,

       and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

                                                     7
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 8 of 15



         resolution is readily achievable.

iii.     The plaintiff had difficulty traversing the path of travel, as it was not continuous and

         accessible. Violation: There are inaccessible routes between sections of the facility. These are

         violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections

         206.2.2, 303, 402 and 403, whose resolution is readily achievable.

iv.      The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

         2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

         of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

                            COUNT II – ADA VIOLATIONS
        AS TO BREIT VISTA CENTER OWNER LLC AND WING PARTNERS 6408, LLC

             30.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

      27 above as though fully set forth herein.

             31.     Defendants, BREIT VISTA CENTER OWNER LLC and WING PARTNERS

      6408, LCC have discriminated, and continues to discriminate, against Plaintiff in violation of the

      ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993,

      if a Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list of the

      violations that Plaintiff encountered during his visit to the Commercial Property, include but are

      not limited to, the following:

         A. Access to Goods and Services

  i.     The plaintiff could not use the sales counter without assistance, as it is mounted too high.

         Violation: There are sales counters at the facility in excess of 36” high, violating Section

         7.2(1) of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is

         readily achievable.


                                                       8
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 9 of 15



       B. Public Restrooms

  i.   The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

                                  COUNT III – ADA VIOLATIONS
                             AS TO BREIT VISTA CENTER OWNER LLC
                              AND PENACABARGA ENTERPRISES, INC.

           32.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    27 above as though fully set forth herein.

           33.     Defendants, BREIT VISTA CENTER OWNER LLC and PENACABARGA

    ENTERPRISES, INC., have discriminated, and continues to discriminate, against Plaintiff in

    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or

    less). A list of the violations that Plaintiff encountered during his visit to the Commercial

    Property, include but are not limited to, the following:

       A. Public Restrooms

  i.   The plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet in the accessible toilet

       compartment is mounted at a non-compliant distance from the wall in violation of Section

                                                     9
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 10 of 15



        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

                              COUNT IV – ADA VIOLATIONS
                  AS TO BREIT VISTA CENTER OWNER LLC AND GUMI INC.

            34.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

     27 above as though fully set forth herein.

            35.       Defendants, BREIT VISTA CENTER OWNER LLC and GUMI INC., have

     discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

     inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants

     have 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

     Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

     the following:

        A. Public Restrooms

   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The plaintiff could not exit the restroom without assistance, as the required maneuvering

        clearance is not provided on the push side. Violation: The restroom door does not provide the

        required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of

        the 2010 ADA Standards, whose resolution is readily achievable.

 iii.   The plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

        door without assistance, as they require tight grasping. Violation: The restroom door has non-

        compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

        and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily


                                                       10
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 11 of 15



        achievable.

 iv.    The plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

  v.    The plaintiff could not use the toilet compartment without assistance, as one of the required

        size is not provided: Violation: The toilet compartments provided for public use at the facility

        are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

        2010 ADA Standards, whose resolution is readily achievable.

 vi.    The plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing.

        Violation: The grab bars in the accessible toilet compartment do not comply with the

        requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5.2 and 609 of the

        2010 ADA Standards, whose resolution is readily achievable.

vii.    The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted

        at the required location. Violation: The toilet paper dispenser in the accessible toilet

        compartment is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the

        ADAAG and Section 604.7 of the 2010 ADA Standards, whose resolution is readily

        achievable.

viii.   The plaintiff could not transfer to the toilet without assistance, as objects are mounted less

        than 1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with

        the requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3

        of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.    The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

                                                      11
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 12 of 15



          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 x.       The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 xi.      The plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

          high. Violation: There are dispensers provided for public use in the restroom, with controls

          outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

          308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

              36.     The discriminatory violations described in Counts I through IV are not an exclusive

       list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places

       of public accommodation in order to photograph and measure all of the discriminatory acts

       violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

       further requests to inspect any and all barriers to access that were concealed by virtue of the

       barriers' presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and

       equal enjoyment of the Commercial Businesses and businesses located within the Commercial

       Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

       and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

       measures necessary to remove same, will require an on-site inspection by Plaintiff’s

       representatives pursuant to Federal Rule of Civil Procedure 34.

              37.     The individual Plaintiff, and all other individuals similarly situated, have been

                                                       12
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 13 of 15



   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

         38.       Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

           39.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

                                                      13
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 14 of 15



          40.     A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          41.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

   employees and gross receipts of $500,000 or less). All other conditions precedent have been met

   by Plaintiff or waived by the Defendant.

          42.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

   businesses, located at and/or within the commercial property located at 6400 NW 186th Street and

   18421 NW 67th Avenue, Hialeah, Florida 33015, the exterior areas, and the common exterior areas

   of the Commercial Property and businesses located within the Commercial Property, to make those

   facilities readily accessible and useable to The Plaintiff and all other mobility-impaired persons;

   or by closing the facility until such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

                                                    14
Case 1:21-cv-20560-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 15 of 15



   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: February 9, 2021

                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                  aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No.: 123713




                                                       15
